DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/16/2020, 01/05/2022 and 07/12/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims require an agent measuring an expression level of a 56 kDa beta amyloid oligomer and a 72 kDa beta amyloid oligomer in an isolated nose discharge sample. Dependent claims recite that the agent can be an antibody or aptamer that specifically binds to 56 kDa beta amyloid oligomer and a 72 kDa beta amyloid oligomer.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Applicant is directed to MPEP § 2163 for guidelines on compliance with the written description requirement. 
The specification provides two examples of an agent as claimed, i.e. commercially available antibodies AB9234 and 6E10. However, the specification does not describe the structure of the full genus of antibodies responsible for each of the functions claimed and fails to provide a structure/function correlation. The Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of an antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id. 
While generically the structure of antibodies is known, the structure of the presently recited antibodies can vary substantially within the above given claimed recitations. As noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted). The relevant antibody art confirms this quandary, indicating that “knowledge of an epitope or antigen used to generate a monoclonal antibody is insufficient for making the original antibody available, even if suitable in vitro test systems for screening are used.” See p. 8, lines 3-5 of WO 2009/033743 A1. Therefore, those of skill in the art would not accept that the inventor had been in possession of the full genus of antibodies presently claimed.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of antibodies nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the genus of claimed agents, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Therefore, the instant claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 provides for the use of a composition comprising a 56 kDa beta amyloid oligomer and a 72 kDa beta amyloid oligomer for preparation of an agent for screening ongoing progress of Alzheimer's disease, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP § 2173.05(q). 

Claims 4 and 8-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is missing a conclusion step that relates the body of the claim back to the preamble. 
Additionally, the steps of treating a candidate substance for treatment of mild or moderate Alzheimer's disease in a nose discharge sample isolated from a patient suffering from mild Alzheimer's disease recited by claims 8 (a) and 10 (a) are unclear. One of ordinary skill in the art would not be reasonably apprised of how to practice that particular step. These claims also do not recite any conclusion steps that relate them back to the preamble. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claims 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a judicial exception, i.e. a natural correlation: wherein the levels of 56 kDa beta amyloid oligomer and 72 kDa beta amyloid oligomer are indicative of the incidence of disease. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are solely directed to detecting the presence of the oligomers to diagnose Alzheimer’s disease. In other words, once collected, the data indicates the diagnosis whether or not a person acts on or even recognizes the information. This judicial exception is not integrated into a practical application of the exception because the end result of the method is simply acknowledging the natural correlation; i.e. there is no explicitly recited practical application. This is similar to the fact pattern in the Mayo v Prometheus case. In Mayo, a drug was administered, the natural metabolites were measured, and the metabolite "indicates" a need to alter therapy. This was deemed ineligible by the Supreme Court. In particular, the Court indicated that the “wherein” clause in which the correlation was recited simply informs a relevant audience about the correlation, at most suggesting the correlation should be applied in some way. In much the same way as in Mayo, the “diagnosing" step in claims 5 and 6 merely states the correlation itself without requiring any further action by the artisan. The method of screening therapeutic agents as encompassed by claims 8-11 does not add significantly more to the natural correlation itself, as 8-11 amount to no more than informing a relevant audience about the correlation with a vague suggestion that one should "apply it".
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of detecting the oligomers would have been routinely used by those of ordinary skill in the art to apply the correlation. The method for measuring the oligomers is performed with routine assays and reagents well-established in the art. See claim 7 and the prior art rejection, below. Looking to the claims as a whole, none of the steps considered individually or in combination include additional elements that are sufficient to amount to significantly more than the judicial exception, because the claimed steps are routine, conventional and must necessarily be performed in order to determine the presence of disease and thus apply the natural correlation.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washington et al. (J. Neurotrauma 2014; IDS, 01/05/2022).
Washington teaches that DEA brain homogenate was loaded into a Whatman Minifold 1 System slot blot apparatus for detection of amyloid oligomers in their native form on nitrocellulose membrane. An oligomer-specific antibody, A11 (AHB0052; Invitrogen, and AB9234; Millipore), was used. Then the membrane was incubated with a rabbit secondary antibody. See Materials and Methods section. The present application discloses commercially available polyclonal rabbit anti-Aβ-oligomer antibody AB9234 (Millipore) that binds to the 56 kDa as well as 72 kDa Aβ oligomers. See Example 2.3. Thus, Washington’s disclosure of the AB9234 antibody meets the required limitations of claims 1-3 and 13. 

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dornieden et al. (Characterization of a Single-Chain Variable Fragment Recognizing a Linear Epitope of Aβ: A Biotechnical Tool for Studies on Alzheimer’s Disease? PLoS One. 2013; 8(3): e59820).
Dornieden teaches using the monoclonal antibody 6E10 for detection of amyloid   oligomers. See, e.g., paragraph spanning pp.3-4.
 The present application discloses monoclonal antibody 6E10 that binds to the 56 kDa as well as 72 kDa Aβ oligomers. See Example 2.3. Thus, Dornieden’s disclosure of the 6E10 antibody meets the required limitations of claims 1-3 and 13.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
27 August 2022